Order filed May 28, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                      NO. 14-15-00240-CV
                         ___________
      BRANT OILFIELD MANAGEMENT & SALES, INC., Appellant
                                        V.
                         MOUNTWEST, INC., Appellee


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010127


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 127th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On March 24, 2015, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter=s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant has not provided this court with proof of payment for the
record.
      Accordingly, we order appellant to file a brief in this appeal on or before
June 29, 2015. If appellant fails to comply with this order, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            PER CURIAM